Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.

Claim Status
Claims 1-27 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ___ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-27 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps recite inventions including consideration of environmental conditions and future climate change scenarios in assessing a sector or security (i.e., company)’s future investment or transitional risk, which is a long standing commercial practice and fundamental economic principle.  For example, oil dependent sectors/companies have long been valued based on forecasts regarding the supply of and demand for oil, the changing weather or climate in a targeted region, etc.  Companies have long sought to discern transition risks brought upon by climate change (see, e.g., https://www. nytimes.com/2015/02/ 01/business/energy-environment/climate-changes-bottom-line.html).  The dependent claims merely recite pre-existing considerations that were previously performed as a part of the abstract idea, manually and mentally by humans.  Determination and manipulation of one or more metrics, such as, but not limited to, energy supply, energy demand, energy prices, energy costs, and the like ([0030], specification), and profitability indicators (i.e., financial related metrics, such as NPV, ROI, DCR, and IRR ([0051-52]), specification) are long standing considerations in assessing the risks associated with these sectors.  Analyzing energy source metrics upon a business sector, in general, is a long standing commercial activity for various sectors.  As such, the claimed inventions include an abstract idea under Alice Corporation.  In the present case, climate change data and its affect upon one or more securities are being compared across first and second scenarios (a spread) to determine a climate transition risk for said one or more securities.  
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), and/or instruct the artisan to apply it (the method) across generic computing technology (a processor or memory).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under Step 2b, the extraneous claim limitations have been considered, individually and as a whole, but do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  See, specification at ¶¶ [0035-36] describing client device as “a mobile device, a tablet, a desktop computer, workstation or any computing device . . .”  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed.Cir.2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05, wherein the italicized tasks are particularly germane to the instant invention.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-27 are rejected under 35 U.S.C. § 103 as being unpatentable over US  2012/0166616 to Meehan et al, in view of US 2009/0138415 to Lancaster.
With respect to Claim 1, 10, and 19, Meehan teaches a computer-implemented method (FIGS. 5,6), medium storing instructions ([0038], general purposes computer), and system comprising: a processor; and a memory having programming instructions stored thereon ([0038]), which, when executed by the processor, causes the processor to perform an operation (FIG. 1E), comprising: receiving, via at least one network ([0034-35];[0862]), an indication of a selected climate change scenario from a remote client device ([0054];[0042];[0061], “forecasts of oil prices for the next two decades based on a variety of underlying assumptions”; [0063], climate change scenario); identifying one or more energy factors (price, costs; [0028], “. . . various parameters needed to estimate the costs of implementing . . .”) from among one or more energy sources ([0042]; [0063], oil); retrieving, over the at least one network, historical financial information directed to one or more securities from one or more remote financial data sources ([0022];[0027-28];[0054]); predicting one or more future returns for the one or more securities (an enterprise is one security) applying the historical financial data and the one or more energy factors to at least one linear model ([0054];[0042];[0063], oil prices is a metric see specification at [0030]); [0037], “linear or other interpolation may be used to . . .”; [0030-32], models); adjusting the predicted one or more future returns based on a first climate scenario and the selected climate scenario to form respective first adjusted returns and second adjusted returns ([0028]); generating a climate change risk for each security of the one or more securities based on a spread (“compare” or “comparison”) between the first adjusted returns and the second adjusted returns ([0009];[0028-30], “analyzing scenarios concerning possible future events that could impact the initiatives' returns or risks”; [0041], risk); and providing a data set representing the projected climate change risk to the remote client device ([0044]; [0047];[0067], report, reporting). See, generally, [0031]:
. . . enable users to test the robustness of a given portfolio of initiatives against unlikely but possible events (other examples would include general breakdown in international trade, a major terrorist attack that changes transportation and political patterns, or a major climate shift that required dramatic and sudden shifts in energy usage). According to the embodiment, a user can then assemble a portfolio of initiatives, model it under various "most likely" scenarios, and then apply to these scenarios one or more major events, at various times selected by the user, to model how the portfolio would perform under disruptive conditions.

	Meehan teaches retrieving, over the at least one network, energy data from among one or more energy sources, the energy data comprising one or more of simulated future price data, supplier cost data and demand data for the one or more energy sources; [0061].  Meehan teaches identifying a predetermined number of energy factors ([0030]) according to an analysis of the retrieved energy data, based on a correlation of the predetermined number of energy factors with principal components among the retrieved energy data. [0030];[0061]  Meehan teaches evaluating at a remote client device whether to adjust the climate sensitivity of a portfolio based on the inclusion of a security. [0031]
Meehan fails to expressly teach the use of principal component analysis (PCA) and a hierarchical linear modeling (HLM).  However, Lancaster teaches the use of principal component analysis, and hierarchical models in predicting climate impacts. ([0238]; [0651]).  Lancaster discusses the desire to measure energy efficiency in controlling energy generation and transmission. [0007]. It would have been obvious to one of ordinary skill in the art to modify Meehan to include the use of an HLM to better assess energy use and climate impacts, so as to better model these metrics. 
Meehan teaches the at least one HLM configured to predict how the one or more remote financial data sources respond to multiple future climate scenarios (Abstract) based on measurable action data among the historical financial data, the measurable action data indicative of a responsiveness of the one or more remote financial data sources to current energy market data ([0053], demand response programs), thereby minimizing one or more self-reporting biases among the one or more remote financial data sources.  Lancaster teaches data considerations including measurable data, e.g., [0345], which teaches minimizing self-reporting bias.
Meehan fails to expressly teach the climate transition risk is a metric based on a correlation between the one or more securities and climate sensitivity and indicates an amplitude and direction of the climate sensitivity on a given portfolio of investments including the one or more securities, the climate sensitivity indicating financial effects caused by a transition to the selected climate scenario on the given portfolio of investments including the one or more securities.  Lancaster, however, teaches a Monte Carlo, iterative modeling exercise, where parameter inputs are altered, so as to test for sensitivity to a given input based on a “variation of measured and/or gathered data.” [0562]  Combined with Meehan this teaches the amended limitation in a climate change context, i.e., when climate change data is considered.
With respect to Claims 2, 11, and 20, Meehan teaches converting the energy data to return data, such that the return data is compantable with one or more securities ([0345]), wherein the processor is configured to identify the one or more factors from the energy return data. ([0054];[0042];[0063], oil prices is a metric see specification at ¶ [0030]))
With respect to Claims 3, 12, and 21, Meehan fails but Lancaster teaches wherein the one or more energy factors are identified based on principal component analysis (PCA). ([0238]) Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Meehan to include this limitation. 
With respect to Claims 4, 13, and 22, Meehan fails but Lancaster teaches wherein the processor is further configured to perform an operation comprising: training the at least one HLM by regressing the historical financial information on the one or more energy factors for at least one predefined past period. ([0238]) Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Meehan to include this limitation. 
With respect to Claims 5, 14, and 23, Meehan teaches wherein the first climate scenario includes a business as usual (BAU) scenario and the selected climate scenario includes a predetermined reduced carbon scenario. ([0008], measure their energy and environmental footprint and explore possible decision paths teaches this)
With respect to Claims 6, 15, and 24, Meehan teaches wherein the processor is further configured to perform an operation comprising: adjusting the climate transition risk based on a predetermined carbon emission. ([0006];[0030])
With respect to Claims 7, 16, and 25, Meehan teaches wherein the processor is further configured to perform an operation comprising: constructing a portfolio based on the climate transition risk. (Abstract, “portfolio”)
With respect to Claims 8, 17, and 26, Meehan teaches wherein the processor is further configured to perform an operation comprising: backtesting the at least one model. ([0031];[0043], “testing,” “test” throughout)
With respect to Claims 9, 18, and 27, Meehan teaches wherein the one or more securities include at least one of equities, fixed income and fixed income derivatives. (an “enterprise” may comprise all of above.  Return and reduction of risk for the enterprise will increase or reduce risk on its share price).

Response to remarks
Applicant’s remarks submitted on 10/20/2022 have been considered, but are not persuasive where objections/rejections are maintained.  The claims still read upon one or more securities which includes a singular company evaluating the financial effects of environmental changes.  This is a long-standing commercial practice previously performed by humans.  The effects have long included whether climate change would impact the company, in what way (increase or decrease bottom line), and to what extent (i.e., climate change sensitivity).  That is to say the meaning of these terms do not offer an innovative concept, even if the terms themselves aren’t expressly found in the prior art.  Where such terms impart an innovative concept, Applicant is asked to point to support in the specification wherein it acts as its own lexicographer.  Otherwise, claim language such as climate sensitivity will be given its ordinary meaning.
As previously provided, the additions fail to cure patent ineligibility because it is still automating what has previously been done by humans, manually and via mental steps.  Measurable data helps with reducing self-reporting bias, but this is an observable benefit not an affirmative step or structure.  It fails to recite an innovative concept by itself.  Moreover, principal component analysis (PCA) is a term of art having its own Wikipedia page, and as such fails to offer an innovative concept.  Lancaster teaches correlation to securities and an outside in approach, at [0345] for example.  Applicant is invited to distinguish Lancaster in this respect, and particularly state on the record that the data considered therein are not “measurable” data as disclosed in the present invention.  Applicant still has failed to point to a step or apparatus that is novel in light of what human/corporations have done before.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM J JACOB/            Examiner, Art Unit 3696